DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Status of Claims
Claims 1, 4, 7-9, and 16 are presented for examination.
Claims 2-3, 5-6, 10-15, and 17-20 are cancelled.
Claims 1, 4, 7-9, and 16 are allowed.

Invention
The Present invention teaches "Method for determining predicted acceleration information which describes a future acceleration potential of an electric vehicle having an electric motor as the drive device, which is supplied with electric power from a battery in the electric vehicle, this method including the following steps: —Supplying 

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Timothy J. Maier (Reg. No. 51,986) on July 1, 2021.


The claims have been amended as follows:

9.  (Currently Amended) The method according to claim 1, wherein an acceleration profile describing a maximum possible acceleration over the period of time is determined as the predicted acceleration information and/or at least one item of information about the cause of a deviation from a nominal acceleration potential is associated with the predicted acceleration information.

16.  (Currently Amended) The method according to claim 4, wherein the predictive path data describes curve information and/or slope information for a segment of road in front of the electric vehicle, wherein a potential longitudinal component of acceleration, which increases  longitudinal speed of the electric vehicle, is determined and/or a wheel slip is taken into account, based in particular on road condition information and/or coefficient of friction information of the predictive path data.

Reason for Allowance
Claims 1, 4, 7-9, and 16 are allowed.
          The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments presented on 05/13/2021, Pages 1-3. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 4, 7-9, and 16 are either directly or indirectly dependent upon independent claim 1, therefore, are allowed in view of their dependence upon claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Lee et al. (US Pub. No.: 2014/0046525 A1) teaches “Disclosed is a start control apparatus and method for a hybrid electric vehicle which provides starting of a second gear ratio or a first ratio based on an inclination of a road surface, a travel environment, and a state of the vehicle when the hybrid electric vehicle stops and then starts. The method includes: determining a state of the hybrid electric vehicle, a travel environment condition, and a state of charge (SOC) of a battery when a start request is detected in a stopped state while the vehicle maintains ignition on; determining whether the state of the hybrid electric vehicle, the travel environment condition, and the SOC of the battery satisfy start conditions of a second gear ratio; and when the start conditions are satisfied, controlling output torques of a motor and an engine corresponding to a torque requested from an accelerator pedal in an EV mode or an HEV mode.”

           Kodama (US Pub. No.: 8,392,087 B2) teaches “When a vehicle is started on an uphill road, slip may easily occur between vehicle wheels and a sloping road surface. When vehicle condition is changed from its stopping condition to its traveling condition on the uphill road, vehicle acceleration is controlled in a feed-back operation in such a 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BABAR SARWAR/Primary Examiner, Art Unit 3667